Citation Nr: 1734254	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  12-02 583A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a higher level of aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1972.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Jurisdiction over this appeal has since been assumed by the RO in St. Louis, Missouri.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets any further delay in the adjudication of this case, an additional remand is necessary.  

The Veteran is presently in receipt of SMC under 38 U.S.C.A. § 1114(p).  He asserts that he needs a "higher level of care" and therefore should be granted a higher level of SMC for the higher level of aid and attendance.

In January 2015, the Board remanded this case so that the Veteran could be afforded a new VA examination, to assess the present severity of his various disabilities, and to render an opinion on whether he requires the type of additional care that would render him eligible for additional SMC.  

The Veteran was afforded a VA examination in September 2015.  While that examination report provided a description of the Veteran's disabilities, when asked to address whether a social work assessment was necessary to render the opinion, the examiner stated yes, and provided a link to a prior social work triage report where the Veteran was inquiring about the need for in-home support service.  No actual opinion was rendered.  An addendum opinion to that report stated that the examiner is personally skeptical of the entire evaluation process and would suggest an extensive in-home social worker evaluation for feedback on the Veteran's abilities to live safely and independently vs. the need for long-term care facility placement.  

In light of this, the Board finds that a new examination should be accomplished, to specifically include a social worker assessment of the Veteran's living situation, and a clear opinion on his need for applicable additional care.

Further, in May 2016, the Veteran submitted a statement from a person whom he has hired as a care provider.  While that statement does confirm that the Veteran has sought out additional in-home care, it is imperative when assessing such claims, to determine if the type of care being provided is provided by a licensed health-care professional, or someone performing such work "under the regular supervision of a licensed health-care professional."  See 38 C.F.R. § 3.352(b)(2),(3) (2016).  Thus, on appeal, the Veteran should be requested to provide evidence that his present care taker meets the definition of "licensed health-care professional" or is at least under the supervision of such a qualified person.  

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claim.  Specifically, the Veteran should be requested to provide evidence that his present care taker is either a "licensed health-care professional,"  or in the alternative, is operating under the supervision of a "licensed health-care professional."

2. Thereafter, schedule the Veteran for an evaluation by an in-home social worker (or an appropriate alternative) to assess the extent of his present disabilities and their impact on his daily life.  The complete claims file should be made available to the social worker selected to conduct the examination.  

The social worker should assess the Veteran's present disabilities and provide a statement as to whether the Veteran needs a higher level of care (that is, the need for personal healthcare services provided on a daily basis in the Veteran's home by a person who is licensed to provide such service or who provides such services under the regular supervision of a licensed healthcare professional).  The social worker should also state whether in the absence of the provision of such higher level of care, the Veteran would require hospitalization, nursing home care, or other residential institutional care.

3. Thereafter, readjudicate the claim on appeal.  If the Benefit sought should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

